 JACQUES SYL KNITWEAR, INC.Jacques Syl Knitwear, Inc.; Biquette, Inc. and Local162, International Ladies' Garment Workers'Union, AFL-CIO. Cases 22-CA-8588, 22-CA-8655, 22-CA-8698, 22-CA-8713, and 22-CA-8897January 31, 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND HUNTEROn February 29, 1980, the National Labor Rela-tions Board issued a Decision and Order' in theabove-entitled proceeding in which the Board, interalia, ordered the Respondent to make whole cer-tain employees for any loss of pay suffered byreason of the Respondent's discrimination againstthem. On September 21, 1981, the United StatesCourt of Appeals for the Third Circuit entered itsjudgment enforcing the Board's Order. A contro-versy having arisen over the amount of backpaydue under the Board's Order, as enforced by thecourt, the Regional Director for Region 22, on Oc-tober 18, 1982, issued a backpay specification andnotice of hearing, alleging the amounts of backpaydue the discriminatees under the Board's Order andnotifying the Respondent that it should file atimely answer complying with the Board's Rulesand Regulations. The Respondent failed to file suchan answer.Thereafter, on December 13, 1982, counsel forthe General Counsel filed directly with the Board aMotion for Summary Judgment, with exhibits at-tached. Subsequently, on December 20, 1982, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's motion should not be grant-ed. The Respondent failed to file a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides in pertinentpart, as follows:(a). ..The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto ....(c) ...If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may,either with or without taking evidence in sup-port of the allegations of the specification andwithout notice to the respondent, find thespecification to be true and enter such order asmay be appropriate ...The backpay specification, issued and served onthe Respondent on or about October 18, 1982, spe-cifically states that the Respondent shall, within 15days from the date of the specification, file withthe Regional Director for Region 22 an answer tothe specification and that, if the answer fails todeny the allegations of the specification in themanner required under the Board's Rules and Reg-ulations and the failure to do so is not adequatelyexplained, such allegations shall be deemed to beadmitted to be true and the Respondent shall beprecluded from introducing any evidence contro-verting them. As the Respondent has not filed ananswer to the specification, has not offered any ex-planation for its failure to do so, and has also failedto file a response to the Notice To Show Cause,the allegations of the specification and of theMotion for Summary Judgment stand uncontro-verted. Therefore, in accordance with the rules setforth above, the allegations of the specification aredeemed to be admitted as true and are so found bythe Board without the taking of evidence in sup-port of said allegations.Accordingly, the Board concludes that the netbackpay due the discriminatees, Candida Aquilero,Marta Amador, Cleofe Astralaga, Rosa Bacallao,Estella Ballesteros, Carmen Barcenas, Lourdes Be-cerril, Rosa Bonilla, Alicia Campoverde, GraciellaCepeda, Madeline Collazo, Maria Colon, EumeliaCruz, Aleida Diaz, Candelaria Fernandez, PiedadGallo, Amanda Gonzalez, Trinidad Guillermo,Edelmira Hernandez, Rosa Martinez, AntoniaMezick, Aida Molina, Marina Penton, Gilda Per-eira, Odina Pineiro, Mary Porta, Maria Ramirez,Miriam Reyes, Gloria Rico, Migdalia Sanchez, Pas-qualina Santillo, Susan Torres, Luisa Valle, GloriaVargas, Nelsy Vasquez, and Beatriz Villalobos, isas stated in the computations of the specification,247 NLRB 1525.266 NLRB No. 2373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand orders the payment thereof by the Respondentto the discriminatees.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Jacques Syl Knitwear, Inc.; Biquette, Inc., WestNew York, New Jersey, its officers, agents, succes-sors, and assigns, shall make whole the discrimina-tees named below, by payment to them of theamounts following their names, plus interest there-on to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977),3until payment of all backpay due is made, less taxwithholdings required by Federal and state laws:Candida AquileroMarta AmadorCleofe Astralaga$3,257.301,951.714134.00I In its original Decision and Order in this proceeding, the Board ap-plying Abilities and Goodwill. Inc., 241 NLRB 27 (1979), ordered backpayfor certain discharged strikers from the date of their discharge. ChairmanMiller and Member Hunter, in finding the Respondent liable for backpayfor the discharged strikers in the amounts set forth in the backpay specifi-cation, note that they did not participate in the Board's original Decisionand Order and they join in this Supplemental Decision solely for institu-tional reasons. Accordingly, they find it unnecessary to pass on theBoard's holding in Abilities and Goodwill' See, generally, Isis Plumbing & Heating Co, 138 NLRB 716 (1962).4 In Appendix F (total net backpay) attached to the General Counsel'sMotion for Summary Judgment, the net backpay due discriminatee As-trolaga is erroneously listed as $106.80. It is clear based on the GeneralCounsel's Appendix E-I (vacation pay) that the net backpay due Astra-Iags is $134.Rosa BacallaoEstella BallesterosCarmen BarcenasLourdes BecerrilRosa BonillaAlicia CampoverdeGraciella CepedaMadeline CollazoMaria ColonEumelia CruzAleida DiazCandelaria FernandezPiedad GalloAmanda GonzalezTrinidad GuillermoEdelmira HernandezRosa MartinezAntonia MezickMarina PentonAida MolinaGilda PereiraOdina PineiroMary PortaMaria RamirezMiriam ReyesGloria RicoMigdalia SanchezPasqualina SantilloSusan TorresLuisa ValleGloria VargasNelsy VasquezBeatriz Villalobos4,294.1719,631.84143.007,729.265,471.06140.009,337.002,983.9517,972.221,840.1811,473.7811,078.142,940.362,808.7115,729.219,580.126,852.4221,421.707,106.276,419.63130.0015,892.954,645.7319,524.0217,718.0415,747.063,442.6516,425.22440.424,048.3210,721.8810,760.100.0074